DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. Patent 10,263,626, hereafter Wang).
Claim 16:  Wang teaches a frequency-locked loop (Figure 1; Abstract) comprising:
a digitally controlled oscillator (102 and 105) configured to generate a frequency signal (at 122); 
a frequency counter and sequencer circuit (109) configured to generate an estimate (at 115) of the frequency of the frequency signal by counting periods of the frequency signal (via 109) during a counting phase having a start and an end timed by corresponding transitions of a reference clock signal (column 6 lines 1-3), the frequency counter and sequencer circuit being further configured to have a computing phase during which periods of the frequency signal are not counted (via 128); 
a subtracter (Phase-Frequency Detector 103) configured to generate an error signal (Vtune via 107) by determining the difference between the estimated frequency (115) and a target frequency (Reference Clock 130 via 113); and  
a controller (108) configured to generate a digital control signal (124, 134) for controlling the digitally controlled oscillator (102, 105) based on the error signal (when . 

Allowable Subject Matter
Claims 1, 3-5, 7-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not fairly teach or suggest that the controller is configured to generate and provide to the frequency counter and sequencer circuit a trigger signal for triggering, after resynchronization of the trigger signal with the reference clock signal, the end of a computing phase in combination with the limitations of claims 1 and 13. Claims 3-5, 7-12 and 15 are allowed merely for being dependent on claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed February 22, 2021 with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 7-13 and 15 have been withdrawn. Examiner notes that claim 16 was not addressed in Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842